United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-249
Issued: October 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2009 appellant filed a timely appeal from a September 8, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
monetary compensation and medical benefits for accepted shoulder and back conditions on
August 1, 2008 on the grounds that these conditions had resolved; (2) whether appellant
established that she had any continuing employment-related disability after August 1, 2008 due
to the orthopedic conditions; and (3) whether she met her burden of proof to establish that she is
entitled to disability compensation for the accepted emotional condition.

FACTUAL HISTORY
On January 6, 2003 appellant, then a 40-year-old transportation security screener, filed a
traumatic injury claim alleging that on January 5, 2003 she injured her back and shoulder lifting
luggage. She stopped work that day. The Office accepted that she sustained employment-related
right shoulder sprain and impingement, right rotator cuff tendinitis, and back sprain, and she was
placed on the periodic compensation rolls. On November 4, 2003 Dr. Andrew Limbert, a Boardcertified osteopath specializing in orthopedic surgery, performed arthroscopic repair of an
anterior labral tear and debridement of a rotator cuff tear with subacromial decompression. The
claim was later expanded to include aggravation of lumbar degenerative disc disease.
In May 2004 the Office referred appellant to Dr. Norman L. Pollak, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In a June 9, 2004 report, the physician
advised that there were no objective findings on physical examination to show that the workrelated conditions were presently active, noting that there were multiple subjective findings, most
of which were inconsistent, unrealistic or nonanatomical, strongly suggesting a promotion of
symptoms. Dr. Pollak concluded that appellant could return to her date-of-injury job without
restrictions.
By report dated July 26, 2004, Dr. Limbert disagreed with Dr. Pollak’s statement that
appellant had no objective findings regarding her right shoulder because she had persistent
limitation of motion and local tenderness. He advised that appellant could never return to her
date-of-injury job.
The Office determined that a conflict in medical opinion had been created between
Dr. Limbert and that of Dr. Pollak regarding whether appellant continued to have residuals or
disability due to her employment-related conditions, and referred her to Dr. Charles Xeller, a
Board-certified orthopedist, for an impartial evaluation. In a September 27, 2004 report,
Dr. Xeller noted the history of injury and appellant’s complaint of frequent, constant and sharp
right shoulder and back pain and his review of the medical record. He provided physical
examination findings and diagnosed injury to the right shoulder with apparent labral tear and
impingement and surgery to her shoulder was indicated and would not be work related, and low
back strain with possible aggravation of preexisting degenerative disc disease. In an attached
work capacity evaluation, Dr. Xeller advised that appellant could work eight hours daily with
lifting limited to less than 25 pounds and overhead lifting to 20 pounds.
On October 25, 2004 Dr. Limbert provided permanent work restrictions that appellant
could not use her right arm and had a maximum lifting restriction on the left of five pounds. In a
supplementary report dated November 29, 2004, Dr. Xeller advised that appellant’s work
activities did not aggravate her preexisting shoulder condition, noting that prior to the work
injury she had surgical shoulder repair, and that any restrictions were prophylactic so that she
could avoid additional injury to the shoulder. He further advised that the employment-related
back strain aggravated her underlying disc disease.
In January 2005, appellant was referred for vocational rehabilitation, and by letter dated
June 6, 2005, appellant informed the Office that the positions being suggested by the
rehabilitation specialist were an insult. On June 2, 2005 appellant was terminated by the

2

employing establishment because she was unable to perform the essential functions of a
transportation security screener. In a number of reports dated from June 8, 2004 to August 3,
2005, Dr. Walter Culver, an attending Board-certified internist, diagnosed sacroileitis, right
shoulder impingement, and lumbar herniated disc. He advised that appellant was totally
disabled.
By letter dated January 30, 2006, the Office referenced Dr. Xeller’s opinion and proposed
to reduce appellant’s compensation based on her capacity to earn wages as a receptionist. In a
February 16, 2006 report, Dr. Culver advised that appellant could not return to any kind of work,
noting that she could not sit for more than 30 minutes or walk more than 20 minutes, and was
unable to write legibly. On March 2, 2006 the Office reduced appellant’s monetary
compensation, based on her capacity to earn wages as a receptionist. She timely requested a
review of the written record, and submitted a March 20, 2006 report in which Dr. Rahul Vaidya,
a Board-certified orthopedic surgeon, noted his review of a December 6, 2005 discogram study.
He advised that appellant was in constant pain and was unable to work in any capacity due to
unstable gait, pain, and bowel incontinence, that she could not lift greater than five pounds, and
could not twist, bend, or stoop with no prolonged sitting and walking. He recommended spinal
fusion surgery at L4-5 and L5-S1.
By decision dated June 5, 2006, an Office hearing representative reversed the March 2,
2006 wage-earning capacity determination, finding that Dr. Xeller’s report was not reasonably
current. The Office was instructed to refer appellant to Dr. Xeller for an opinion regarding
appellant’s current work abilities, the need for surgery, and whether her complaint of bowel
incontinence was causally related to the accepted employment injuries. Compensation was to be
reinstated retroactively. The Office noted that Dr. Xeller had moved to Texas, and on
February 1, 2007 referred appellant to Dr. Robert Levine, Board-certified in orthopedic surgery,
for an impartial evaluation regarding the degree of disability and physical restrictions due to the
accepted conditions.
In a March 20, 2007 report, Dr. Levine described the history of injury, a previous motor
vehicle accident in which she injured her right shoulder, right shoulder and bariatric surgery, and
appellant’s subsequent treatment and her complaints of pain and bowel incontinence. He
reviewed the extensive medical record and noted that she had a flat affect and used a cane that
was too long. On physical examination, Dr. Levine noted diminished lumbar spine range of
motion and advised that she had difficulty walking on heels and toes with a positive Waddell’s
sign, a half inch calf atrophy on the left, and decreased sensation to pinprick in the stocking
distribution of her left leg, starting about mid thigh, going to her toes with grossly normal
sensation in the right lower extremity. He advised that she was tender to examination of the right
shoulder with decreased range of motion. No gross muscle atrophy was present in either upper
extremity. Dr. Levine diagnosed right rotator cuff tendinosis, status post surgical repair, and
status post resection of her distal right clavicle; degenerative disc disease, lumbar spine with
depression and significant nonorganic factors present. He advised that, based on his record
review, the right shoulder problem was not related to work, rather it was an ongoing problem
from the prior shoulder injury, and that the diagnosed degenerative disc disease was primarily
related to aging. Dr. Levine opined that appellant’s complaints were significantly influenced by
nonorganic factors, rather than by the straining type of injury sustained at work. He found it
significant that she had no relief from any intervention and had a positive Waddell’s sign which

3

indicated that there was most likely a significant nonorganic factor present. Dr. Levine
recommended evaluation by a psychologist or psychiatrist who was experienced in the
management of patients who had chronic pain and depression. He advised that, based on his
evaluation, there were no objective findings directly attributable to the 2003 employment injury
and, based on the documented accepted conditions, she could return to her regular job duties but
would need a general lifting restriction because of the documented and accepted degenerative
disc disease. Dr. Levine recommended a functional capacity examination but thought it would
mostly likely be invalid due to appellant’s inability to function. In answer to specific Office
questions, he stated that any bowel incontinence was most likely the result of a psychiatric
problem rather than any spinal disease because damage to the spinal cord or cauda equina would
cause retention rather than incontinence, and appellant’s medications would cause constipation
rather than incontinence. Dr. Levine advised that with the significant psychological factors
present, it was unlikely that the requested spinal fusion would help her condition and concluded
that she only needed supportive management regarding the accepted orthopedic conditions.
In a supplementary report dated June 14, 2007, Dr. Levine advised that, based on
objective findings, he could find no residual abnormalities resulting from the accepted conditions
of right shoulder strain, right shoulder tendinitis, right shoulder impingement, and sacral strain,
and that there was no objective abnormality that would indicate any continued objective
impairment resulting from the accepted injuries, stating that the accepted aggravation of lumbar
degenerative disc disease had ceased and appellant had returned to her baseline condition. He
again noted the significant, ongoing nonorganic factors present and placed a general 15-pound
lifting restriction due to her documented degenerative disc disease, which was preventive in
nature, rather than due to any accepted work-related condition.
In July 2007, the Office referred appellant to Dr. Saul Z. Forman, a Board-certified
psychiatrist, to determine if she had a work-related psychiatric condition, and in a report dated
November 2, 2007 and revised on December 5, 2007, Dr. Forman noted his review of the record,
the statement of accepted facts, and appellant’s complaints of severe bowel incontinence and
severe shoulder and radiating low back pain with occasional numbness and tripping. He
performed psychiatric examination including mental status examination and diagnosed mood
disorder due to general medical condition with depressive features and advised that there was a
direct relationship between some of the bone and joint pain and the subsequent life changes
associated with her employment injury. He further stated that the emotional components could
have some causal relationship and that her mood disorder was aggravated and accelerated by the
employment injury which remained present and active. Dr. Forman recommended a course of
supportive psychotherapy and concluded that appellant was not disabled from a psychiatric
standpoint in terms of performing her regular work duties as a transportation security screen and
would accept the recommendation of Drs. Levine and Pollak regarding her physical capacity to
perform work duties. In a supplementary report dated April 1, 2008, Dr. Forman advised that
appellant was neither disabled nor restricted from working eight hours a day from a psychiatric
standpoint.
On June 10, 2008 the Office proposed to terminate appellant’s monetary and medical
benefits for the accepted orthopedic conditions on the grounds that the medical evidence, as
characterized by Dr. Levine’s report, established that she no longer suffered residuals or
disability due to these accepted conditions. It noted that a mood disorder was now accepted but

4

that, based on the opinion of Dr. Forman, she was not disabled from her regular job from a
psychiatric standpoint but remained entitled to medical treatment for the accepted emotional
condition.
Appellant disagreed with the proposed termination, and submitted reports dated April 24
and June 27, 2008 in which Dr. Martin Glowacki, Board-certified in anesthesiology, provided
examination findings and diagnosed thoracic or lumbosacral radiculopathy, lumbosacral
spondylosis with myelopathy and sacroileitis. Dr. Glowacki recommended lumbar steroid
injections and opined that appellant’s current condition was due to chronic degenerative changes
but that her pain possibly resulted from acute exacerbation of the chronic condition and advised
that her depression compounded her pain perception. He stated that she could perform duties as
a transportation security screener with some restrictions. Drs. Culver and Limbert continued to
submit reports advising that appellant was totally disabled, and on July 1, 2008, Maria Linsalata,
a licensed social worker, advised that she began treating appellant in October 2007 for a mood
disorder and recommended psychiatric treatment.
By decision dated August 1, 2008, the Office reviewed the medical evidence submitted
and finalized the termination of monetary compensation and medical benefits for appellant’s
back and right shoulder condition. It noted that the case remained open for medical treatment for
the accepted mood disorder. On August 27, 2008 appellant requested a review of the written
record, and submitted additional medical evidence. In reports dated from August 14 to
December 12, 2008, Dr. Janet Heasley, an osteopath practicing psychiatry, diagnosed major
depression, recurrent, severe, without psychosis. She noted that appellant had complete loss of
use of the right arm and L4 radiculopathy with chronic pain. In a January 15, 2009 decision, an
Office hearing representative affirmed the August 1, 2008 decision.
On July 30, 2009 appellant requested reconsideration and submitted reports dated from
February 10 to August 1, 2009 in which Dr. Heasley noted diagnoses of chronic right shoulder
and low back pain and depression, remarked that appellant had complete loss of use of the right
arm and L4 radiculopathy and advised that she was totally disabled. In a June 27, 2009 letter,
Dr. Heasley advised that appellant believed that her painful right shoulder and lower back
prevented her from returning to her previous job and that her depression developed as a result of
continuous pain. In reports dated from May 28 to July 1, 2009, Dr. Culver provided examination
findings, reiterated his diagnoses, and advised that appellant still suffered from pain and
decreased strength due to the employment-related right shoulder and lower back injuries and
from depression, secondary to the injuries. He stated that she could not return to work in any
capacity, and that sending her back to work would be detrimental to her physical and emotional
health.
By report dated May 26, 2009, Dr. Brian Rill, a Board-certified orthopedic surgeon,
noted appellant’s complaint that her right shoulder was getting worse with grinding, clicking and
popping, but that she could not reproduce this in his office. Right shoulder examination
demonstrated tenderness, mild weakness and positive impingement signs. Dr. Rill reviewed a
May 26, 2009 x-ray and diagnosed possible ongoing biceps pathology, chronic shoulder pain and
status-post arthroscopic surgery times two and referred her to the pain clinic. On June 26, 2009
he diagnosed chronic pain of multifactorial etiology and recommended a functional capacity
evaluation, noting that appellant’s shoulder pain and dysfunction had not ceased. In a June 30,

5

2009 report, Dr. Vaidya, noted that appellant was last seen in July 2006, and reported occasional
bowel incontinence, left foot drag and tripping. He provided physical examination findings and
diagnosed low back pain with left radicular symptoms. Dr. Vaidya advised that it was hard to
determine if appellant could return to work. By report dated July 14, 2009, he noted his review
of magnetic resonance imaging (MRI) studies which he interpreted as showing degenerative disc
disease of the lumbar spine. Dr. Vaidya advised that it was difficult to say whether appellant’s
symptoms were progressive and that the findings on MRI scan did not correlate with the level of
her symptoms. He recommended epidural injections and electromyographic studies. An
epidural injection at L4-5 on the left was performed on August 21, 2009.1
In a merit decision dated September 8, 2009, the Office reviewed the evidence submitted
and denied modification of the August 1, 2008 and January 15, 2009 decisions.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.2
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.3
Section 8123(a) of the Federal Employees’ Compensation Act4 provides that if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.5 When the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Office determined that a conflict in medical evidence had been created between the
opinions of appellant’s treating physician Dr. Limbert and Dr. Pollak, an Office referral
physician, regarding the extent of appellant’s work-related disability and limitations. It then
referred appellant to Dr. Levine, Board-certified in orthopedic surgery, for an impartial
evaluation.
1

Appellant submitted numerous objective studies and additional medical reports both before and after the
August 8, 2008 termination of benefits. This evidence is not relevant to the instant case as the reports do not discuss
the cause of any diagnosed condition or provide an opinion regarding appellant’s ability to work.
2

Jaja K. Asaramo, 55 ECAB 200 (2004).

3

Id.

4

5 U.S.C. § 8101-8193.

5

Id. At § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

6

Manuel Gill, 52 ECAB 282 (2001).

6

The Board finds that, as Dr. Levine provided a comprehensive, well-rationalized opinion
in which he clearly advised that any residuals of appellant’s accepted orthopedic conditions had
resolved his opinion is entitled to the special weight accorded an impartial examiner and
constitutes the weight of the medical evidence.7 In his March 20 and June 14, 2007 reports,
Dr. Levine described the history of injury, appellant’s subsequent treatment, her complaints of
pain and bowel incontinence, reviewed the medical record, provided physical examination
findings, and diagnosed right rotator cuff tendinosis, status post surgical repair, and status post
resection of her distal right clavicle; degenerative disc disease, lumbar spine with depression and
significant nonorganic factors present. He opined that appellant’s right shoulder problem was
not related to work but was an ongoing problem from her prior shoulder injury, that the
diagnosed degenerative disc disease was primarily related to aging, and that her complaints were
significantly influenced by nonorganic factors, noting a Waddell’s sign which indicated that
there is most likely a significant nonorganic factor present.
Dr. Levine stated that any bowel incontinence was most likely the result of a psychiatric
problem rather than any spinal disease. He advised that, based on his evaluation, there were no
objective findings or residuals directly attributable to the 2003 employment injury and that the
aggravation of lumbar disc disease had ceased, stating that she could return to her regular job
duties but would need a 15-pound lifting restriction that was preventive in nature, rather than due
to any accepted work condition. Dr. Levine noted that with the significant psychological factors
present, it was unlikely that the requested spinal fusion would help her condition, and although
he recommended a functional capacity examination, he thought it would most likely be invalid
due to appellant’s inability to function and concluded that she only needed supportive
management regarding the accepted orthopedic conditions.
The Board further finds that the additional relevant medical evidence submitted by
appellant is insufficient to overcome the weight accorded Dr. Levine as an impartial medical
specialist regarding whether appellant had residuals of her accepted orthopedic conditions.
Dr. Limbert submitted several reports in which he noted his disagreement with
Dr. Pollak’s conclusions and reiterated his prior findings and opined that appellant was totally
disabled. Reports from a physician who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner, or to create a new conflict.8
In a June 27, 2008 report, Dr. Glowacki advised that appellant’s pain possibly resulted
from an acute exacerbation of her chronic degenerative changes and that depression compounded
her pain perception, and that she could return to the transportation security screen with some
unidentified restrictions. While the medical opinion of a physician supporting causal
relationship does not have to reduce the cause or etiology of a disease or condition to an absolute
certainty, neither can such opinion be speculative or equivocal. The opinion of a physician
supporting causal relationship must be one of reasonable medical certainty that the condition for
which compensation is claimed is causally related to federal employment and such relationship
7

See Sharyn D. Bannick, 54 ECAB 537 (2003).

8

I.J., 59 ECAB ____ (Docket No. 07-2362, issued March 11, 2008).

7

must be supported with affirmative evidence, explained by medical rationale and be based upon
a complete and accurate medical and factual background of the claimant.9 As Dr. Glowacki
couched his opinion regarding causal relationship in speculative language, it is of diminished
probative value.
Dr. Culver was consistent in his opinion that appellant was disabled from work
indefinitely because she had difficulty with back and right shoulder pain but did not provide a
sufficient narrative medical report to support his conclusion. A medical opinion not fortified by
rationale is of diminished probative value.10 The Board therefore finds that Dr. Culver’s reports
are insufficient to overcome the weight accorded Dr. Levine.
The Board therefore concludes that Dr. Levine’s opinion is entitled to the special weight
accorded an impartial medical examiner,11 and the additional reports submitted by appellant are
insufficient to overcome the weight accorded him as an impartial medical specialist regarding
whether appellant had residuals of her accepted orthopedic conditions. The Office therefore
properly terminated appellant’s compensation benefits for the accepted orthopedic conditions on
August 1, 2008.12
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits on
August 1, 2008, the burden shifted to her to establish that she had any continuing disability
causally related to her accepted right upper extremity injury.13 To establish a causal relationship
between the condition, as well as any attendant disability claimed and the employment injury, an
employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.14 Causal relationship is a medical issue and
the medical evidence required to establish a causal relationship is rationalized medical
evidence.15 Rationalized medical evidence is medical evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

9

Patricia J. Glenn, 53 ECAB 159 (2001).

10

Cecelia M. Corley, 56 ECAB 662 (2005).

11

See Sharyn D. Bannick, supra note 7.

12

Manuel Gill, supra note 6.

13

See Joseph A. Brown, Jr., 55 ECAB 542 (2004).

14

Jennifer Atkerson, 55 ECAB 317 (2004).

15

Id.

8

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.16
ANALYSIS -- ISSUE 2
The Board finds that appellant submitted insufficient medical evidence with her July 30,
2009 reconsideration request to establish that she continued to be disabled after August 1, 2008
due to the accepted orthopedic conditions. Dr. Culver merely reiterated his opinion that
appellant was totally disabled without providing any supporting rationale to support his
conclusion.17 Dr. Rill advised that appellant’s right shoulder pain and dysfunction had not
ceased and recommended an FCE. Dr. Vaidya advised that it was hard to determine if appellant
could return to work and noted that the MRI scan findings did not correlate with the level of her
symptoms. Neither, however, discussed whether any disability was caused by employment
factors, and the issue of disability for work is an issue that must be resolved by competent
medical evidence.18 Here there is no medical evidence with sound medical reasoning
establishing that appellant was totally disabled after August 1, 2008 due to her orthopedic
conditions.19
LEGAL PRECEDENT -- ISSUE 3
Under the Act, the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in the Act.20 Whether a particular injury
causes an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial
medical evidence.21
ANALYSIS -- ISSUE 3
The Board finds that appellant is not entitled to monetary compensation for the accepted
mood disorder. In his reports dated November 2, 2007 and April 1, 2008, Dr. Forman clearly
advised that, while appellant had an employment-related mood disorder, she was neither disabled
nor restricted from working eight hours a day from a psychiatric standpoint. He deferred to the
opinions of Drs. Levine and Pollak regarding her orthopedic conditions. Ms. Linsalata’s July 1,
16

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

17

Cecelia M. Corley, supra note 10.

18

R.C., 59 ECAB ____ (Docket No. 07-2042, issued June 3, 2008).

19

Sandra D. Pruitt, 57 ECAB 126 (2005).

20

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

21

Fereidoon Kharabi, 52 ECAB 291 (2001).

9

2008 report is of no probative value as the reports of a social worker do not constitute competent
medical evidence, as a social worker is not a “physician” as defined by section 8101(2) of the
Act.22 In reports dated from August 14, to December 12, 2008, Dr. Heasley provided no opinion
regarding appellant’s disability status, and medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.23 While the physician generally advised that appellant was totally disabled
in reports dated from February 10 to August 1, 2009, she provided no rationale to explain why
appellant could not work or exhibit any knowledge of her job duties. The issue of whether a
claimant’s disability is related to an accepted condition is a medical question which must be
established by a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disability is causally related to employment factors and supports that
conclusion with sound medical reasoning.24 Appellant submitted insufficient evidence to support
that she is totally disabled due to the accepted emotional condition.
Appellant is therefore not entitled to monetary compensation for the accepted emotional
condition but remains entitled to medical benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits for the accepted orthopedic conditions on August 1, 2008 on the grounds
that she had no employment-related residuals, that she did not establish that she had any
continuing employment-related disability or condition after that date due to these conditions, and
that she did not meet her burden of proof to establish entitlement to disability compensation for
the accepted emotional condition.

22

5 U.S.C. § 8101(2); Sedi L. Graham, 57 ECAB 494 (2006).

23

Willie M. Miller, 53 ECAB 697 (2002).

24

Sandra D. Pruitt, supra note 19.

10

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

